Citation Nr: 1336428	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  09-49 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for Type II Diabetes Mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, including as secondary to Type II Diabetes Mellitus.

3.  Entitlement to service connection for a heart condition, including as secondary to Type II Diabetes Mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the Veteran's claims.

In September 2012, the Veteran appeared before the undersigned Veterans Law Judge (VLJ) for a personal hearing to provide testimony in support of his claims.  A transcript of the proceedings has been associated with the Veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

Unfortunately, a remand is required in this case.  Additional development of the record is necessary before the claims are decided, which will ensure procedural due process and that there is a complete record upon which to decide the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

Additional attempts must be made to confirm whether the Veteran had service in the Republic of Vietnam during the Vietnam Era.  The Veteran asserts he was there, on temporary duty orders, from November 1967 to March 1968; however, VA has been unable to substantiate that.  In November 2008, the Veteran met with the Decision Review Officer (DRO), and it was agreed upon that a search would be made of the 82nd Airborne Division to attempt to verify his service.  To date, it does not appear that this has occurred; the record only contains searches of the 173rd Airborne Division.  Additionally, during his September 2012 personal hearing, he noted that some of the records in his personnel file show an incorrect serial number.  He also said, because his given name is a shortened version of a longer name, that people assume the longer version is his full name.  Additional searches, using the incorrect serial number and longer name as parameters, should be conducted prior to issuing a decision regarding these claims.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter advising him of alternative forms of evidence that can help establish his service in the Republic of Vietnam.  In particular, ask if any photographs were taken, or if he sent any letters home or received letters from home, that he may still have in his possession.  

2.  Contemporaneously with the above, contact the service department and request a copy of morning reports, dating from November 1, 1967, to December 31, 1967, and from January 1, 1968, to March 31, 1968, to determine whether the Veteran was in the Republic of Vietnam.  The following search combinations should be made:

a.  For the 82nd Airborne: search these morning reports for "[redacted] [redacted]", "[redacted] [redacted]", "[redacted] [redacted]", and "[redacted]  [redacted]".

b.  For the 504th Infantry: search these morning reports for "[redacted] [redacted]", "[redacted] [redacted]", "[redacted] [redacted]", and "[redacted] 
[redacted]".

c.  For the 173rd Airborne: search these morning reports for "[redacted] [redacted]", "[redacted] [redacted]8", and "[redacted] [redacted]".

3.  After completion of all of the above, and any other development deemed necessary, readjudicate the claims on appeal.  If the underlying claims for service connection remain denied, send the Veteran and his representative a Supplemental Statement of the Case and return the appeal to the Board for further appellate review, after allowing the Veteran an adequate opportunity to respond  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


